STATE OF WEST VIRGINIA

                              SUPREME COURT OF APPEALS



Eric Paul Minda, Petitioner Below,                                                 FILED
                                                                                   April 16, 2013
Petitioner                                                                    RORY L. PERRY II, CLERK

                                                                            SUPREME COURT OF APPEALS

vs) No. 12-0284 (Ohio County 06-C-92)                                           OF WEST VIRGINIA




David Ballard, Warden, Respondent Below,
Respondent

                                 MEMORANDUM DECISION

      Petitioner Eric Paul Minda, by counsel Richard H. Lorensen, appeals the January 26,
2012 order of the Circuit Court of Ohio County denying his petition for writ of habeas corpus.
Respondent, by counsel, has filed a response, to which petitioner has filed a reply.1

       As more fully explained herein, the Court is of the opinion that the circuit court erred in
denying the petition for writ of habeas corpus. Because the Court previously directed the circuit
court to hold an omnibus evidentiary hearing on the petition for writ of habeas corpus, the
decision of the Court is set forth in a memorandum decision rather than an opinion.
Accordingly, this case satisfies the “limited circumstances” requirement of Rule 21(d) and it is
appropriate for the Court to issue a memorandum decision rather than an opinion.

        By order entered on March 22, 2006, the circuit court summarily denied petitioner’s pro
se petition for writ of habeas corpus. Petitioner appealed the denial, and this Court granted
petitioner relief by remanding the matter with direction to hold an omnibus hearing. After being
appointed counsel, petitioner filed an amended petition for habeas relief. By order entered on
August 31, 2007, the circuit court summarily dismissed one count of the petition alleging cruel
and unusual punishment. Thereafter, the circuit court held an omnibus evidentiary hearing on the
petition, after which the circuit court denied petitioner relief. On appeal, petitioner alleges that
the circuit court erred in summarily dismissing the first count of his habeas petition and in
denying him relief for ineffective assistance of counsel.

        This Court has previously held that

       [i]n reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.


       1
         Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, the name of
the current public officer has been substituted as a respondent in this action.
                                                     1
­
Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). Upon our review, and in
light of this Court’s prior order remanding this matter for the holding of an omnibus habeas
corpus hearing, the Court finds that it was error for the circuit court to summarily dismiss Count
I of the petition prior to the holding of the omnibus hearing. As such, the Court remands the
matter for the holding of an omnibus hearing on all issues raised in petitioner’s amended petition
for writ of habeas corpus. Further, the Court directs the circuit court to reexamine petitioner’s
claim of ineffective assistance of counsel in light of the United States Supreme Court of
Appeals’ opinion in Lafler v. Cooper, 132 S.Ct. 1376 (2012).

        For the foregoing reasons, we reverse the circuit court’s January 26, 2012 order denying
petitioner habeas relief and remand the matter for the holding of an omnibus hearing as to all
issues raised in petitioner’s amended petition for writ of habeas corpus.

                                                                        Reversed and Remanded.

ISSUED: April 16, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                    2
­